          Case 5:18-cv-00214-G Document 30 Filed 02/05/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1.     JANICE K. CLARK,            )
                                   )
                 Plaintiff,        )
v.                                 )                     CIV-18-214-G
                                   )
1.     INTEGRIS HEALTH, INC. d/b/a )
       CORPORATE INTEGRIS HEALTH, )
                                   )                     JURY TRIAL DEMANDED
                 Defendant.        )                     ATTORNEY LIEN CLAIMED

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed.R.Civ.P. 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

Plaintiff, Janice K. Clark, hereby stipulates with the Defendant, Integris Health, Inc. d/b/a

Corporate Integris Health, that her claims in the above styled and numbered action shall be

dismissed with prejudice. The parties shall bear their own costs and attorney fees.

       RESPECTFULLY SUBMITTED THIS 5th DAY OF FEBRUARY, 2019.

                                          s/ Shannon C. Haupt
                                          Jana B. Leonard, OBA # 17844
                                          Shannon C. Haupt, OBA #18922
                                          LEONARD & ASSOCIATES, P.L.L.C.
                                          8265 S. Walker
                                          Oklahoma City, OK 73139
                                          Tele: 405-239-3800 Fax: 405-239-3801
                                          leonardjb@leonardlaw.net
                                          haupts@leonardlaw.net
                                          Counsel for Plaintiff




                                             1
Case 5:18-cv-00214-G Document 30 Filed 02/05/19 Page 2 of 2



                          s/ Victor F. Albert
                          (Signed with permission)
                          Victor F. Albert, OBA #12069
                          OGLETREE, DEAKINS, NASH, SMOAK &
                          STEWART, P.C.
                          The Heritage Building
                          621 N. Robinson Ave., Suite 400
                          Oklahoma City, Oklahoma 73102
                          Tele: 405-546-3774 Fax: 405-546-3775
                          victor.albert@ogletree.com
                          Counsel for Defendant




                             2
